Case 1:16-cv-01368-JDB Document 48-5 Filed 03/07/19 Page 1 of 4




                   Sandvig v. Barr
            No. 1:16-cv-1368 (JDB)


        Plaintiffs’ Exhibit 5
Case 1:16-cv-01368-JDB Document 48-5 Filed 03/07/19 Page 2 of 4




                                    Prosecuting
                                     Computer
                                      Crimes
     H. Marshall Jarrett              Computer Crime and
     Director, EOUSA               Intellectual Property Section
                                         Criminal Division
     Michael W. Bailie
     Director, OLE


     OLE
     Litigation
     Series
     Ed Hagen
     Assistant Director,
                                            Published by
     OLE
                                      Office of Legal Education
                                        Executive Office for
     Scott Eltringham
                                      United States Attorneys
     Computer Crime
     and Intellectual
     Property Section       The Office of Legal Education intends that this book
     Editor in Chief        be used by Federal prosecutors for training and law
                            enforcement purposes.

                            The contents of this book provide internal suggestions to
                            Department of Justice attorneys. Nothing in it is intended
                            to create any substantive or procedural rights, privileges, or
                            benefits enforceable in any administrative, civil, or criminal
                            matter by any prospective or actual witnesses or parties. See
                            United States v. Caceres, 440 U.S. 741 (1979).
Case 1:16-cv-01368-JDB Document 48-5 Filed 03/07/19 Page 3 of 4

 breaching a duty of loyalty to the authorizing party. See, e.g., Bell Aerospace
 Services, Inc. v. U.S. Aero Services, Inc., 690 F. Supp. 2d 1267 (M.D. Ala. 2010);
 U.S. Bioservices v. Lugo, 595 F. Supp. 2d 1189 (D. Kan. 2009); Losco Foods v.
 Hall & Shaw Sales, 600 F. Supp. 2d 1045 (E.D. Mo. 2009); Bro-Tech Corp. v.
 Thermax, Inc., 651 F. Supp. 2d 378, 407-08 (E.D. Pa. 2009); Shamrock Foods
 Co. v. Gast, 535 F. Supp. 2d 962, 964-967 (D. Ariz. 2008); Diamond Power
 Int’l, Inc. v. Davidson, 540 F. Supp. 2d 1322, 1342 (N.D. Ga. 2007); B&B
 Microscopes v. Armogida, 532 F. Supp. 2d 744, 758 (W.D. Pa. 2007); Lockheed
 Martin Corp. v. Speed, 2006 WL 2683058, at *4 (M.D. Fla. 2006). These
 courts, like the Ninth Circuit, generally hold that an authorized computer user
 can never access the computer “without authorization” unless and until the
 authorization is rescinded. See, e.g., Shamrock Foods, 535 F. Supp. 2d at 967
 (“[A] violation for accessing ‘without authorization’ occurs only where initial
 access is not permitted.”).
     Based on this recent case law, courts appear increasingly likely to reject the
 idea that a defendant accessed a computer “without authorization” in insider
 cases—cases where the defendant had some current authorization to access the
 computer. Accordingly, prosecutors should think carefully before charging such
 defendants with violations that require the defendants to access a computer
 “without authorization” and instead consider bringing charges under those
 subsections that require proof that the defendant exceeded authorized access.
          Exceeding Authorized Access
     Several provisions of the CFAA impose criminal liability on a defendant who,
 among other things, “exceeds authorized access” when accessing a computer.
 See 18 U.S.C. §§ 1030(a)(1), (a)(2), & (a)(4). The CFAA defines “exceeds
 authorized access” as “to access a computer with authorization and to use such
 access to obtain or alter information in the computer that the accesser is not
 entitled so to obtain or alter.”2 18 U.S.C. § 1030(e)(6). Accordingly, to prove
 that someone has “exceeded authorized access,” prosecutors should be prepared
 to present evidence showing (a) how the person’s authority to obtain or alter
 information on the computer was limited, rather than absolute, and (b) how
 the person exceeded those limitations in obtaining or altering information.
     It is relatively easy to prove that a defendant had only limited authority
 to access a computer in cases where the defendant’s access was limited by
     2
       “Viewing material on a computer screen constitutes ‘obtaining’ information under the
 CFAA.” Healthcare Advocates, Inc. v. Harding, Earley, Follmer & Frailey, 497 F. Supp. 2d 627,
 648 (E.D. Pa. 2007) (citing legislative history for CFAA).

 8                                                               Prosecuting Computer Crimes
Case 1:16-cv-01368-JDB Document 48-5 Filed 03/07/19 Page 4 of 4

 restrictions that were memorialized in writing, such as terms of service, a
 computer access policy, a website notice, or an employment agreement or
 similar contract. See, e.g., EF Cultural Travel BV v. Zefer Corp., 318 F.3d 58 (1st
 Cir. 2003) (website notices); Cont’l Group, Inc. v. KW Prop. Mgmt., LLC, 622 F.
 Supp. 2d 1357, 1372 (S.D. Fla. 2009) (computer access policies); United States
 v. Drew,3 259 F.R.D. 449 (C.D. Cal. 2009) (website terms of service); Modis,
 Inc. v. Bardelli, 531 F. Supp. 2d 314, 319 (D. Conn. 2008) (employment
 agreement); Hewlett-Packard Co. v. Byd:Sign, Inc., 2007 WL 275476, at *13
 (E.D. Tex. 2007) (confidentiality agreement); Am. Online, Inc. v. Nat’l Health
 Care Discount, Inc., 174 F. Supp. 2d 890, 899 (N.D. Iowa 2001) (email terms
 of service). In addition, password protection is an implicit (and technological)
 limit on access for otherwise authorized users who are not given the password.
 See EF Cultural Travel BV v. Zefer Corp., 318 F.3d 58 (1st Cir. 2003). However,
 courts have split on the question of whether limits on authorized access can
 be reasonably inferred from the circumstances in cases where no explicit or
 implicit restrictions on access existed. Compare EF Cultural Travel BV v. Zefer
 Corp., 318 F.3d 58 (1st Cir. 2003) (rejecting “reasonable expectations” test for
 lack of authorization), with United States v. Phillips, 477 F.3d 215, 219 (5th Cir.
 2007) (“Courts have . . . typically analyzed the scope of a user’s authorization
 to access a protected computer on the basis of the expected norms of intended
 use or the nature of the relationship established between the computer owner
 and the user.”).4
     The most commonly litigated issue about “exceeding authorized access”
 in reported opinions is whether a particular defendant exceeded authorized
 access by accessing the computer for an improper purpose. The cases on this
     3
        Although United States v. Drew confirms that the government may rely on a website’s
 terms of service to establish that a website user exceeded her authorization to access the site,
 the district court also held in that case that the CFAA is unconstitutionally vague to the extent
 that it permits a defendant to be charged with a misdemeanor violation of § 1030(a)(2)(C)
 based on a conscious violation of a website’s terms of service. 259 F.R.D. 449, 464 (C.D.
 Cal. 2009) (“[I]f any conscious breach of a website’s terms of service is held to be sufficient
 by itself to constitute intentionally accessing a computer without authorization or in excess
 of authorization, the result will be that section 1030(a)(2)(C) becomes a law ‘that affords too
 much discretion to the police and too little notice to citizens who wish to use the [Internet].’”).
      4
        Note that one author argues that the law would be better off if all “unauthorized access”
 cases were based only on code-based restrictions, arguing that “contract-based” restrictions are
 harder to define. Orin S. Kerr, “Cybercrime’s Scope: Interpreting ‘Access’ and ‘Authorization’
 in Computer Misuse Statutes,” 78 N.Y.U. L. Rev. 1596 (2003). However, this proposal would
 essentially read “exceeding authorized access” out of the statute, which the author generally
 acknowledges. Id. at 1662-63.

 1. Computer Fraud and Abuse Act                                                                  9
